75 Wash. 2d 955 (1969)
452 P.2d 547
In the Matter of the Disciplinary Proceeding Against O. NELS STROMBERG, an Attorney at Law.[*]
No. C.D. 4439.
The Supreme Court of Washington, En Banc.
March 20, 1969.
Douglas M. Fryer, for Board of Governors.
PER CURIAM:
O. Nels Stromberg was admitted to the practice of law in the state of Washington on March 28, 1955.
He was reprimanded for the misapplication of funds belonging to associate counsel in 1964. We now have for consideration the findings and recommendation of the Board of Governors of the Washington State Bar Association in consequence of his activities in 1966 and 1967. He filed no exceptions to the findings of the trial panel which heard the complaints against him. These findings the Board of Governors has adopted as its own and has thereon based its recommendation of disbarment.
We are advised that Mr. Stromberg has closed his office and does not intend to practice law in the future. Nothing has been filed in this court questioning either the findings or the recommendation.
Under the circumstances, it would seem that no detailed recital[1] is necessary covering his neglect of the duties owed to clients or his misappropriation of their funds entrusted to his care. His failure to respond in any manner to inquiries made of him by the local administrative committee, which was investigating complaints against him, to some extent compounds his derelictions.
That he had a drinking problem is some explanation of, but no excuse for the sorry record now before us.
We concur in the recommendation of the Board of Governors of the Washington State Bar Association.
*956 IT IS, THEREFORE, ORDERED that O. Nels Stromberg be and he hereby is permanently disbarred from the practice of law in the state of Washington, and that his name be stricken from the roll of attorneys.
And in accordance with DRA 12 (6) we fix the costs and expenses to be paid by O. Nels Stromberg at $460.62, being the amount of the Washington State Bar Association's statement of costs and expense in conducting the disciplinary proceeding against him.
NOTES
[*]  Reported in 452 P.2d 547.
[1]  Lest it be thought that our failure to set out in detail the extent and character of the charges against Mr. Stromberg might make it easier for him at some future date to secure reinstatement, it should be noted that the entire record before the hearing panel and the Board of Governors remains a part of his permanent record in the files of this court.